Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument in pages 2-9, the applicant asserts that "Claims 1, 4-7 and 10-19 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Karthikeyan et al. (WO 2013/144550, hereinafter “Karthikeyan”) in view of Bhattacharya (U.S. 2013/0098338). Applicant traverses this rejection." Examiner respectively disagrees.

    The applicant further asserts in page 2 that "Claims are patentable under 35 U.S.C. §103 over Karthikevan in view of Bhattacharya". Examiner respectively disagrees.

    As indicated by the examiner that "KARTHIKEYAN does not teach one or more parameters which are indirectly linked to the performance of the network" but KARTHIKEYAN does teach "defining a plurality of parameter value bins for one or more parameters which are linked to the performance of the network, wherein each of the parameter value bins encompasses a respective range of parameter values; assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins based on an average value for the one or more parameters for 

    As indicated by KARTHIKEYAN, the one or more parameters as being loss, jitter, or delay, the KARTHIKEYAN does not indicating using the "one or more parameters which are indirectly linked to the performance of the network", which being disclosed by BHATTACHARYA. 

     The BHATTACHARYA is being analogous prior art with KATHIKEYAN since both reference concern quality of the traffic or communication session as being effected by loss, jitter, delay or energy. "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    By implementing the energy consideration as taught by BHATTACHARYA in assigning the communications session of KARTHIKEYAN would mitigating traffic loss due to power or energy. It would have been obvious for one of ordinary skill in the art to 

    The applicant further asserts in page 4-5 that "Bhattacharya therefore fails to disclose or suggest “defining a plurality of parameter value bins for one or more parameters which are indirectly linked to the performance of the network” as recited by claim 1. Bhattacharya therefore fails resolve the deficiency of Karthikeyan with respect to this claim limitation." Examiner respectively disagrees since as indicated by the office action and above the combination of KARTHIKEYAN and BHATTACHARYA teaches “defining a plurality of parameter value bins for one or more parameters which are indirectly linked to the performance of the network” and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    Second, “During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the 
    Given, "wherein each of the parameter value bins encompasses a respective range of parameter values", the threshold in BHATTACHARYA indicates the a range of energy values from 0 - threshold, therefore would consider as a "bin". 

    The applicant further asserts in pages 5-8 that "The Office Action alleges that a person skilled in the art would use the normalized energy of Bhattacharya to modify the system of Karthikeyan so as to implement the normalized energy as a parameter value bin. The Office Action further alleges that the skilled person’s motivation for combining these documents would have been “to mitigat[e] traffic loss due to power or energy (Bhattacharya par. 6).” However, Applicant respectfully disagrees with this allegation." Examiner respectively disagrees.
    
    The applicant further asserts in pages 5-6 that "A person skilled in the art would not have been motivated to modify Karthikeyan’s teachings in view of Bhattacharya’s teachings to arrive at “defining a plurality of parameter value bins for one or more parameters which are indirectly linked to the performance of the network, wherein each of the parameter value bins encompasses a respective range of parameter values; [and] assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins based on an average value for the one or more indirect parameters for that route as compared to the respective ranges of parameter values” as required by claim 1." Examiner respectively disagrees since both references consider 

    And as indicated by par. 94, 95, 96 of BHATTACHARYA, the energy efficiency on path does not exceed a required threshold, it eliminates routes that do not meeting the requirement and assign routes that meeting the requirement similar to KARTHIKEYAN using quality of service, loss, jitter, delay to assign routes that meeting the requirement and eliminates routes that do not. Therefore, given the broadest reasonable interpretation, BHATTACHARYA would teach "assigning the route to one of the plurality of parameter value bins". By implementing BHATTACHARYA, it would further guarantee the quality of service for the communication session as the energy requirement would further optimize the path and making the route for the traffic be more desirable, therefore it would have been obvious for one ordinary skill in the art would implement the system or method as taught by BHATTACHARYA in KARTHIKEYAN.
    Therefore, the combination of KARTHIKEYAN and BHATTACHARYA would reach the claims.


"resilience") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 5, 6, 7, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (WO/2013/144550) in view of BHATTACHARYA (US 20150098338).

Regarding claim 1, 5, 6, KARTHIKEYAN teaches a method of operating a communications network (page 1 lines 30-35), the method comprising the steps of: 
defining a plurality of parameter value bins for one or more parameters which are linked to the performance of the network (table 1, page 5 line 10-27, page 11 line 28- page 12 line 4, creating per DCSP value model of each network entity including one of the bins is bandwidth requirement of the given class of service or quality of service, loss, jitter, delay), wherein each of the parameter value bins encompasses a respective range of parameter values (table 1, page 11 lines 28-page 12 line 4, tunnel0 carry 0-500 kbps and tunnel1 carry 500-2500 kbps, capacity or bandwidth bins with 0-500 kbps and 500-2500 kbps); 
assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins (table 1, page 10 lines 10-16, lines 23-30, page 11 line 16- page 12 line 4, one of the bins is bandwidth requirement of the given class of service or quality of service, loss, jitter, delay for the route for one of the tunnels or routes) based on an average value for the one or more parameters for that route as compared to the respective ranges of parameter values encompassed by the plurality of parameter value bins (table 1, page 5 line 10-27, pages 6 lines 19-32, page 12 line 24-page 13 line 2, the tunnel or route is determine based on the capability look up table and expected capacity for the tunnel at time T as indicated by table 1 and page 11 lines 1-6, page 11 lines 28-page 12 line 4);
receiving a request for a communications session through the communications network (page 9 lines 5-11, page 13 lines 34-page 14 line 20, the gatekeeper receiving request), the request comprising a request for the session to be assigned to a route assigned to one or more of the plurality of parameter value bins (page 9 lines 5-15, page 11 line 16- page 12 line 4, page 13 lines 34-page 14 line 20, the gatekeeper determines the request is admitted based on predicted impact, availability of resources to support the QoS requirement specified in the session request); and 
accepting the request for the communications session if such a request can be satisfied (page 9 lines 5-11, page 10 line 32-page 11 line 6, page 14 lines 22-31, accepting the session when meet the requirement) and assigning the communications session to a route assigned to the one or more of the plurality of parameter value bins (page 9 lines 5-20, page 10 line 32-page 11 line 7, page 14 lines 22-31, page 11 lines 28-page 12 line 4, accepting the session when meet the requirement, e.g. requested bandwidth, tunnel0 support 0-500kbps or tunnel1 support 500-2500kbps).
However, KARTHIKEYAN does not teach one or more parameters which are indirectly linked to the performance of the network. 
But, BHATTACHARYA in a similar or same field of endeavor teaches one or more parameters which are indirectly linked to the performance of the network (par. 94, 95, 96, normalized energy); determining an average value for the one or more indirect (par. 94, 95, 96, normalized energy or average energy) and assigning the route to one of the plurality of parameter value bins (par. 94, 95, 96, total energy efficiency on path does not exceed a required threshold).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BHATTACHARYA in KARTHIKEYAN provide the indirect parameters in determine the route. 
The motivation would have been to mitigating traffic loss due to power or energy (BHATTACHARYA par. 6).

Regarding claims 4, 10, BHATTACHARYA teaches a method according to Claim 1, wherein the parameters which are indirectly linked to the performance of the network may comprise one or more of resilience, cost or energy consumption (par. 94, 95, 96, normalized energy).

Regarding claim 7, KARTHIKEYAN teaches a communications network comprising a plurality of nodes (fig. 1), a plurality of communications links inter-connecting the plurality of nodes (fig. 1), and a network gateway (fig. 1), the communications network being configured to, in use, perform a steps compressing
defining a plurality of parameter value bins for one or more parameters which are linked to the performance of the network (page 5 line 10-27, page 11 line 28- page 12 line 4, creating per DCSP value model of each network entity including one of the bins is bandwidth requirement of the given class of service or quality of service, loss, jitter, delay), wherein each of the parameter value bins encompasses a respective range of parameter values (table 1, page 11 lines 28-page 12 line 4, tunnel0 carry 0-500 kbps and tunnel1 carry 500-2500 kbps, capacity or bandwidth bins with 0-500 kbps and 500-2500 kbps);
assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins (page 10 lines 10-16, lines 23-30, page 11 line 28- page 12 line 4, one of the bins is bandwidth requirement of the given class of service or quality of service, loss, jitter, delay for the route for one of the tunnels or routes) based on an average value for the one or more parameters for that route as compared to the respective ranges of parameter values encompassed by the plurality of parameter value bins (table 1, page 5 line 10-27, pages 6 lines 19-32, page 12 line 24-page 13 line 2, the tunnel or route is determine based on the capability look up table and expected capacity for the tunnel at time T as indicated by table 1 and page 11 lines 1-6, page 11 lines 28-page 12 line 4);
receiving a request for a communications session through the communications network (page 9 lines 5-11, the gatekeeper receiving request), the request comprising a request for the session to be assigned to a route assigned to one or more of the plurality of parameter value bins (page 9 lines 5-15, page 11 line 16- page 12 line 4, the gatekeeper determines the request is admitted based on predicted impact, availability of resources to support the QoS requirement specified in the session request); and 
accepting the request for the communications session if such a request can be satisfied (page 9 lines 5-11, page 10 line 32-page 11 line 6, page 14 lines 22-31, accepting the session when meet the requirement) and assigning the communications session to a route assigned to the one or more of the plurality of parameter value bins (page 9 lines 5-20, page 10 line 32-page 11 line 7, page 14 lines 22-31, page 11 lines 28-page 12 line 4, accepting the session when meet the requirement, e.g. requested bandwidth, tunnel0 support 0-500kbps or tunnel1 support 500-2500kbps).
However, KARTHIKEYAN does not teach one or more parameters which are indirectly linked to the performance of the network; 
But, BHATTACHARYA in a similar or same field of endeavor teaches one or more parameters which are indirectly linked to the performance of the network (par. 94, 95, 96, normalized energy); determining an average value for the one or more indirect parameters for the route (par. 94, 95, 96, normalized energy or average energy) and assigning the route to one of the plurality of parameter value bins (par. 94, 95, 96, total energy efficiency on path does not exceed a required threshold); and determining a measure of the variance of the indirect parameter from the centre of the assigned value bin (par. 95, 97, wherein computes an LSP path that avoids a TE link having high energy consumption by considering the respective normalized energy consumption indicator as an additional path constraint).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BHATTACHARYA in KARTHIKEYAN provide the indirect parameters in determine the route. 


Regarding claims 11, 14, BHATTACHARYA teaches the apparatus according to Claim 6, wherein the one or more parameters which is indirectly linked to the performance of the network is resilience, which corresponds to a probability of the route not failing during data transmission (par. 94, 95, 96, 170, The optimization avoids the impact of excessive energy consumption in a NE by re-routing customer services (e.g., a label switched path, tunnel, and the like) through an alternate portion of the network that is stable and using less energy, the path is stable indicating the route is more like or probability not failing during data transmission).

Regarding claims 12, 15, KARTHIKEYAN teaches the apparatus according to Claim 6, wherein the one or more parameters which is indirectly linked to the performance of the network is resilience, which corresponds to a probability of the route not failing during data transmission and does not include any Quality of Service (QoS) related features (par. 94, 95, 96, 170, the path is stable indicating the route is more like or probability not failing during data transmission and normalized energy is not QoS related features).

Regarding claims 13, 16, BHATTACHARYA teaches the apparatus according to Claim 6, wherein the one or more parameters which is indirectly linked to the performance of the network is resilience, which corresponds to a probability of the route (par. 94, 95, 96, 170, The optimization avoids the impact of excessive energy consumption in a NE by re-routing customer services (e.g., a label switched path, tunnel, and the like) through an alternate portion of the network that is stable and using less energy, the path is stable indicating the route is more like or probability of the route not having to be re-routed during data transmission).

Regarding claim 17, 18, 19, KARTHIKEYAN does not teach the method according to Claim 1, further comprising determining, for each of the plurality of routes, a measure of a variance of the indirect parameter from the centre of the range of parameter values of the assigned parameter value bin.
But, BHATTACHARYA in a similar or same field of endeavor teaches determining, for each of the plurality of routes, a measure of a variance of the indirect parameter from the centre of the range of parameter values of the assigned parameter value bin (par. 95, 97, wherein computes an LSP path that avoids a TE link having high energy consumption (variance) by considering the respective normalized energy consumption indicator (centre) as an additional path constraint).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BHATTACHARYA in KARTHIKEYAN provide the indirect parameters in determine the route. 
The motivation would have been to mitigating traffic loss due to power or energy (BHATTACHARYA par. 6).

Claims 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (WO/2013/144550) in view of BHATTACHARYA (US 20150098338) as applied to claims 1, 6 above, and further in view of KRISHNA KUMAR BALARAMAN (“Application of Data Mining in the Telecommunicaiton industry”).

Regarding claims 2, 8, KARTHIKEYAN does not teach a method according to Claim 1, wherein the assignment of each of the plurality of network routes to one of the plurality of parameter value bins comprises a cluster analysis of the plurality of indirect parameter values.
But, NAGADEVARA in a similar or same field of endeavor teaches a cluster analysis of the plurality of indirect parameter values (page 3 line 10-13, and page 8 line 16-23, classification, clustering, neural networks).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to NAGADEVARA in the system of KARTHIKEYAN and BHATTACHARYA to provide alternative analysis on the indirect parameter values as in BHATTACHARYA. 
The motivation would have been to provide simplicity of implementation and fast execution. 

Regarding claims 3, 9, KARTHIKEYAN teaches a method according to Claim 1, wherein the method comprises the further steps of: 
(par. 14), each of the performance models comprising a first vector representing the average value of one or more transmission parameters (par. 14-22, data to build the model, including the expected QoS parameters or average value based on the historic data and other parameters as indicated by par. 25, 30, 31, 41, 48, 49); 
for each entry in a training dataset, assigning one of the plurality of performance models that entry (par. 46, 49), the training dataset comprising data relating to a plurality of data transmissions that were carried by the communications network in a predetermined time period (par. 46, 49, data set input at T+1 for evaluating multi-dimension QoS matrix); 
for each one of a plurality of routes through the communications network, assigning one or more of the plurality of performance models to that route (par. 49, 56, 57, selecting one of the potential route based on the method); and 
accepting a request for a communication session using the communications network in accordance with the one or more performance models assigned to one or more of the plurality of routes through the communications network (par. 38, 53, 66, accepting the session when meet the requirement in according to the analysis as in par. 56, 57).
But, KARTHIKEYAN does not teach a second vector representing a confidence interval for the one or more transmission parameters;
But, NAGADEVARA in a similar or same field of endeavor teaches determining a plurality of performance models, each of the performance models comprising a first vector representing the average value of one or more transmission parameters (page 15, datamining of network data to monitor the delivery of SLA, DE, specific indications of unexpected performance, indicate periods where the delay data is differ) and a second vector representing a confidence interval for the one or more transmission parameters (page 15, classification accuracy 99% of accuracy, when unseen exceptions, 79% , and KS 99.5 % indicating vector representing a confidence interval);
for each entry in a training dataset, assigning one of the plurality of performance models that entry (page 15, 16 using training set for possible outcome), the training dataset comprising data relating to a plurality of data transmissions that were carried by the communications network in a predetermined time period (page 15, delay data differs from the expectation due to reasons like spike, delay step changes, and change in time of day);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to NAGADEVARA in the system of KARTHIKEYAN and BHATTACHARYA to provide classification accuracy. 
The motivation would have been to provide search over every possible threshold in every variable. 

Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (WO/2013/144550) in view of BHATTACHARYA (US 20150098338) as applied to claims 1, 6 above, and further in view of ANDERSSON et al. (US 9936406 with PCT (WO2015069164) pub date 05/14/2015).

Regarding claims 20, 21, KARTHIKEYAN teaches the method according to Claim 1, wherein the one or more parameters linked to the performance of the network indicates that traffic is only routed across a certain geographic area (page 11 lines 28-35, The capability look up table is used to choose one or more tunnels on a policy and availability basis. It maintains a list of tunnels available over time for bins of service requests to geographical regions).
However, KARTHIKEYAN does not teach wherein the one or more parameters which is indirectly linked to the performance of the network
But, ANDERSSON in a similar or same field of endeavor teaches wherein the one or more parameters which is indirectly linked to the performance of the network indicates that traffic is only routed across a certain geographic area (col. 13 lines 36-59, “transmission energy…Each of these parameters may be associated with a bottleneck or a network segment and its location” and col. 10 line 63-col. 11 lines 6, “This relation may describe the topology of interconnected data transport nodes, data path capabilities, data link capabilities, data transport node capabilities, and geographical relations between different radio network cells in the communications network”, transmission energy being associated with certain geographic area).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to ANDERSSON in the system of KARTHIKEYAN and BHATTACHARYA to associate with energy to an area. 
The motivation would have been to provide optimized the energy consumption over the areas. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/18/2021